Citation Nr: 0501028	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 23, 2001, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that awarded 
TDIU benefits to the veteran, effective February 23, 2001.  
In August 2004, the veteran was afforded with a hearing via 
video conference before the undersigned Veterans' Law Judge.  
The veteran has been represented by the Disabled American 
Veterans throughout this appeal.

In his August 2001 statement, the veteran communicated that 
his left knee, left ankle, and lower back disabilities were 
related to his service-connected left hip disability.  In his 
August 2004 statement, the veteran communicated that his high 
blood pressure and depression were related to his service-
connected left hip disability.  In the September 2004 
statement from the veteran's sister, the sister indicated 
that the veteran's right leg and knee disabilities were 
related to his service-connected left hip disability.  The 
issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

In September 2004, the veteran's sister submitted additional 
lay affidavit statement regarding the issue on appeal.  The 
veteran has not waived RO consideration of the additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

The veteran has not been informed of the information and 
evidence needed to substantiate a claim for an effective date 
prior to February 23, 2001, for the grant of a total 
disability rating based upon individual unemployability.  The 
United States Court of Appeals for the Federal Circuit has 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, the appeal is remanded to the 
RO. 

Accordingly, the case is REMANDED for the following action:

1. Inform the veteran of the information and 
evidence needed to substantiate a claim for 
entitlement to an earlier effective date for a 
TDIU.  Also, ask the veteran to provide any 
evidence in his possession that pertains to the 
claim.

2. The RO should then readjudicate the issue on 
appeal.  If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, since 
the issuance of the statement of the case.  The 
veteran and his accredited representative should 
be given the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



